Citation Nr: 0808154	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-00 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served in the United States Army from April 1943 
to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

The veteran appears to allege a new claim for an earlier 
effective date for compensation for his bilateral hearing 
loss and tinnitus, as indicated in his July 2005 Notice of 
Disagreement and May 2007 lay statement.  This matter is 
referred to the RO for appropriate action.

The issue of entitlement to an initial rating in excess of 10 
percent for tinnitus has been withdrawn, as indicated on the 
January 2006 VA Form 9, and is no longer a part of this 
appeal.  The Board will therefore not discuss that issue.  


FINDING OF FACT

An evaluation revealed that the average pure tone thresholds 
were 58.75 decibels in the right ear and 72.5 decibels in the 
left ear.  Speech audiometry testing revealed speech 
recognition ability of 76 percent for both ears.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.85, 4.86; Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b) (2007), VA must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim.

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A Supplemental Statement of the 
Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  Here, the veteran was 
issued an April 2005 letter that essentially met the 
requirements set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded; such notification 
was provided in an April 2007 letter.  

Moreover, it is well to observe that service connection for 
bilateral hearing loss has been established and an initial 
rating for that condition has been assigned.  Thus, the 
veteran has been awarded the benefit sought, and his claim 
has been substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. at 490-491.  As such, section 5103(a) notice is no 
longer required as to this matter, because the purpose for 
which such notice was intended to serve has been fulfilled.  
Id.  Also, it is of controlling significance that after 
awarding the veteran service connection for bilateral hearing 
loss and assigning an initial disability rating for that 
condition, he filed a notice of disagreement contesting the 
initial rating determination.  The RO furnished the veteran a 
Statement of the Case that addressed the initial rating 
assigned for his bilateral hearing loss, included notice of 
the criteria for a higher rating for that condition, and 
provided the veteran with further opportunity to identify and 
submit additional information and/or argument, which the 
veteran has done by perfecting his appeal.  See 38 U.S.C.A. 
§§ 5104(a), 7105, 5103A (West 2002).  Under these 
circumstances, VA fulfilled its obligation to advise and 
assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103A, the VA has obtained records of treatment reported by 
the veteran, and there is no indication from the claims file 
of additional medical treatment for which VA has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the disorder at issue.

In summary, all relevant facts have been properly developed 
with regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).




II.  Applicable Laws and Regulations

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.

III.  Hearing Loss

The veteran is seeking an initial rating in excess of 20 
percent for his service-connected bilateral hearing loss 
under the criteria of 38 C.F.R. § 4.87, Diagnostic Code (DC) 
6100, effective from March 2005.  

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e).

Additionally, an alternate rating table (Table VIA) may be 
used for "unusual patterns of hearing impairment," 
including cases where the pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 decibels or more, or where the pure tone thresholds 
are 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.  38 C.F.R. § 4.86.  

The Board acknowledges that the veteran has submitted private 
audiological evaluations dated April 2001, August 2002, 
October 2007, and as well as a November 2007 statement from a 
physician.  The April 2001 report showed speech recognition 
ability of 70 percent in the right ear and of 65 percent in 
the left ear.  The August 2002 examination showed speech 
recognition ability of 64 percent in the right ear and of 48 
percent in the left ear.  The average speech threshold was 30 
for both ears.  It is not clear whether the examinations met 
VA specifications, pursuant to 38 C.F.R. § 3.385.

The October 2007 report showed a diagnosis of moderate to 
severe hearing loss.  The testing results provided include a 
clear statement that speech audiometry evaluation using the 
Maryland CNC test revealed speech recognition ability of 68 
percent in the right ear and of 60 percent in the left ear.  
The pure tone average threshold was 51 dB for the right ear 
and 63 dB for the left ear.  Audiogram results from this 
visit are of record, but only in graphical format (and were 
not interpreted by the physician in decibels for each 
frequency depicted in the audiogram).  See Kelly v. Brown, 7 
Vet.App. 471, 474 (1995) (the Board may not interpret 
graphical representations of audiometric data); see also 
Colvin v. Derwinski, 1 Vet.App. 171 (1991).   However, the 
average pure tone thresholds were interpreted by the 
physician.  To the extent that this report provides evidence 
in a form which can be applied to the appropriate rating 
criteria, this report does not support a rating in excess of 
20 percent for the veteran's hearing loss under the most 
liberal application.  

The Board has carefully reviewed and considered the veteran's 
statements and understands fully the veteran's belief that 
his hearing loss is more significant than testing reflects.  
However, the Board must rely upon the official results of the 
authorized audiological testing.  See Lendenmen v. Principi, 
3 Vet.App. 345, 349 (1992).  Moreover, while the veteran as a 
lay person is competent to provide evidence regarding 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or the clinical severity of his 
disability.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992). 

Given that the Board can only use competent medical evidence 
of record to decide a claim, the Board relies on the findings 
of the VA audiological examinations.
On the authorized audiological evaluation conducted in May 
2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
60
70
LEFT
35
65
75
70
90

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 56 decibels in the right ear and 75 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 76 percent for both ears.  The 
examiner noted that the veteran suffered from moderately to 
severe sensorineural hearing loss in the right ear and severe 
sensorineural hearing loss in the left ear.

Based on the May 2005 examination findings for the left ear, 
application of an average pure tone threshold of 75 decibels 
results in a numerical designation of VI under Table VIA, 
while application of the speech recognition score of 76 
results in a numerical designation of V under Table VI.  
Accordingly, the Board will apply the numerical designation 
of VI resulting from Table VIA.

As applied under Table VII, the right ear numerical 
designation of IV and the left ear numerical designation of 
VI result in the currently assigned 20 percent evaluation.



On the authorized audiological evaluation conducted in May 
2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
55
60
70
LEFT
35
65
70
70
85

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 58.75 decibels in the right ear and 72.5 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 76 percent for both ears.

In the present case, the veteran's disability is productive 
of 55 pure tone thresholds at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) for the 
left ear, therefore Table VIA may be utilized.

For the left ear, application of an average pure tone 
threshold of 72.5 decibels results in a numerical designation 
of VI under Table VIA, while application of the speech 
recognition score of 80 results in a numerical designation of 
IV under Table VI.  Accordingly, the Board will apply the 
numerical designation of VII resulting from Table VIA.

As applied under Table VII, the right ear numerical 
designation of IV and the left ear numerical designation of 
VI result in the currently assigned 20 percent evaluation.

In reaching this result, the Board has acknowledged the 
veteran's lay contentions, as indicated in his July 2005 
Notice of Disagreement, January 2006 formal appeal, and a 
December 2007 lay statement.  His assertions of substantially 
decreased hearing, however, are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

The veteran, however, may always advance an increased rating 
claim if the severity of his hearing loss disability should 
increase in the future.

Nevertheless, in the present case, the "mechanical 
application" of the applicable diagnostic criteria to the 
evidence at hand clearly establishes that an evaluation in 
excess of 20 percent for bilateral hearing loss is not 
warranted.  As such, the preponderance of the evidence is 
against the veteran's claim of entitlement to a higher 
evaluation for bilateral hearing loss, and the claim is 
denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected bilateral hearing loss has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The record as a whole does not show persistent symptoms that 
equal or more nearly approximate the criteria for a 30 
percent evaluation at any time since the effective date of 
service connection.  See Fenderson, 12 Vet. App. at 125-26.  
In otherwords, the veteran's hearing loss has been no more 
than 20 percent disabling since the effective date of his 
award, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition.
 
After considering all the evidence of record, the Board finds 
that a rating in excess of 20 percent is not warranted.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss is denied.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


